 In the Matter Of HERSHEY CHOCOLATE CORPORATIONandUNITEDCHOCOLATE WORKERS, LOCAL No. 2, AFFILIATED WITH THE COMMIT-TEE FORINDUSTRIAL ORGANIZATIONCase No. C-558.-Decided May 5, 1938Chocolate Products Manufacturing Industry-Settlement:agreement to com-ply withAct-Order:entered on stipulation.Mr. Geoffrey J. CunniffandMr. Samuel G. Zack,for the Board.Mr. William H. Earnest,of Harrisburg, Pa., for the respondent.Mr. Sydney Handler,of Harrisburg, Pa., for the United.ITIr.Henry W. Lehmann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by John E. Loy, business agent of United`ChocolateWorkers, Local No. 2, herein called the United, the Na-tional Labor Relations Board, herein called the Board, by Stanley W.Root, Regional Director for the Fourth Region (Philadelphia, Penn-sylvania), issued its complaint dated April 14, 1938, against HersheyChocolate Corporation,Hershey, Pennsylvania, herein called therespondent, alleging that the respondent in the operation of its plantinHershey, Pennsylvania, had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6j and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint in substancealleged that the respondent had dominated and interfered with theformation and administration of Independent ChocolateWorkersofHershey, a labor organization of its employees at its plant inHershey, Pennsylvania, and had contributed financial and other sup-port thereto ; that during March, April, and May, 1937, the respond-ent by threats, the making of speeches, the sale or distribution ofprinted propaganda, and by other acts, attempted to discourage itsemployees from joining the United; and that the respondent termi-14 DECISIONS AND ORDERS15,nated the employment of 11 named employees, and has at all timesrefused to reemploy them, for the reason that said employees joinedand assisted the United and engaged in concerted activities withother employees at its plant in Hershey, Pennsylvania, for the pur-pose of collective bargaining and other mutual aid and protection.Pursuant to notice, a hearing was held in Philadelphia, Pennsyl-vania, on April 23, 1938, before James C. Batten, the Trial Examinerduly designated by the Board. Full opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bear-ing upon the issues, was afforded to all parties.Only the Board wasrepresented by counsel at the hearing.At the commencement of the hearing, a stipulation effecting a set-tlement of the case was offered in evidence and made a part of therecord herein.Thereupon the hearing was closed.On April 25, `1938, Independent Chocolate Workers of Hersheyfiledwith the Board a petition requesting leave to intervene and ahearing.Inasmuch as the order issued in this proceeding pursuant to.the above-mentioned stipulation does not run against the IndependentChocolateWorkers of Hershey, the petition is hereby denied.'The stipulation signed on behalf of all the parties reads as followsIt is hereby' stipulated by and between Hershey ChocolateCorporation, respondent herein,United ChocolateWorkers,Local No. 2, a party herein, and the National Labor RelationsBoard, that :I.Upon charges duly filed by the United Chocolate Workers,Local Union No. 2, the National Labor Relations Board by theRegional Director for the Fourth Region, acting pursuant toauthority granted in Section 10 (b) of the National Labor Rela-tions Act (49 Stat. 449) and its Rules and Regulations, Series 1,as amended, Article 4, Section 1, issued its complaint on the 14thday of April, 1938, against the Hershey Chocolate Corporation,respondent herein.II.Respondent, Hershey Chocolate Corporation, is and hasbeen since on or about October 24, 1927, a corporation organizedand existing by virtue of the laws of the State of Delaware,having its office and place of business in the Town of Hershey,Commonwealth of Pennsylvania, and is now and has continu-ously been engaged at its place of business in the Town ofHershey, Commonwealth of Pennsylvania, (hereinafter calledtheHershey Plant) in the manufacture, sale, and distributionof milk chocolate bars, cocoa, baking chocolate, coatings, cocoa'SeeNationalLabor RelationsBoardv.Pennsylvania GreyhoundLines, Inc, ancZGreyhound Management Company,303U. S. 261. 16NATIONAL LABORRELATIONS BOARDbutter, milk chocolate peanut bars, milk chocolatealmond bars,cocoa syrup,and milk chocolatekisses.III. The respondent, Hershey Chocolate Corporation, in thecourse andconduct of its business at its HersheyPlant uses,among other things, the following materials, supplies, or com-modities :Milk, sugar, butter, chocolate, cocoa, almonds, peanuts,and cocoa beans; and acquires about 70 per cent of these mate-rials in States of the United States other than the Common-wealth of Pennsylvania and from foreign countries, and in thecourse and conduct of its business causes and has continuouslycaused, approximately 70 per cent of its raw materials to betransported in interstate commerce from and through States oftheUnited States other than the Commonwealth of Pennsyl-vania and from and through foreign countries to its HersheyPlant in the Commonwealth of Pennsylvania and there theseraw materials are manufactured by the respondent into the prod-ucts enumerated in paragraph II above.IV. The respondent, Hershey Chocolate Corporation, manu-factures the products set forth above in paragraph II at itsHershey Plant and causes and has continuously caused approxi-mately 92 per cent of these products produced by it to be soldand transported in interstate commerce from its Hershey Plantto, into and through States of the United States other than the,Commonwealth of Pennsylvania, and to foreign countries.V. Respondent, Hershey Chocolate Corporation, is engaged ininterstate commerce within the meaning of the National LaborRelations Act and decisions of the United States Supreme Court-thereunder.VI. The respondent, Hershey Chocolate Corporation, in thecourse and conduct of its business at its Hershey Plant employsapproximately 3141 employees of which approximately 2424 areengaged in production and maintenance, 356 constitute the salesforce, 266 are office workers, and 95 are supervisors.VII. The United Chocolate Workers Local No. 2 is a labororganization affiliated with the Committee for Industrial Organi-zation, admitting to its membership employees of the respondent.VIII. The Independent Chocolate Workers of Hershey is anunaffiliated labor organization. It admits to its membershipemployees of the respondent.IX. On April 6, 1937, during a strike, a group of Hersheyemployees met in the Hershey Theater.At this meeting, a LoyalWorkers Club was organized to secure members loyal to the re-spondent.At a meeting of the Loyal Workers Club on April-22, 1937, the Independent Chocolate Workers of Hershey came DECISIONS AND ORDERS17into being.The officers of the Independent Chocolate Workersof Hershey are the same as the officers of the Loyal WorkersClub.X. The respondent by its supervisory officials through speechesand statements to its employees, encouraged membership in the,Independent ChocolateWorkers of Hershey; designated indi-viduals to act as the employee representatives within the Inde-pendent Chocolate Workers of Hershey; allowed notices relatingonly to the Independent Chocolate Workers of Hershey to beposted on the bulletin boards; and allowed the collection of duesand the holding of meetings by the Independent ChocolateWorkers on company time without loss of pay.XI. Respondent through its supervisory employees has co-operated in the distribution of printed matter among its em-ployees and others containing statements adverse to labororganizations.XII. The actions of the respondent as set forth in paragraphsIX, X, and XI hereof occurring in connection with the opera-tions of the respondent described herein have a close, intimateand substantial relation to trade, traffic, and commerce amongthe several States.notice of hearing, and Rules and Regulations of the NationalLabor Relations Board, may be introduced as evidence by filingthem with the Chief Trial Examiner of the National LaborRelations Board at Washington, D. C.XIV. Upon this stipulation, if approved by the NationalLabor Relations Board, an order may forthwith be entered bysaid Board and by the appropriate Circuit Court of Appeals,providing as follows :1.Respondent, Hershey Chocolate Corporation, will cease anddesist :(a) Interfering with, restraining or coercing its employees inthe exercise of their rights of self-organization, to form, join,or assist the United Chocolate Workers Local No. 2 or any otherlabor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, as guaranteed under Section 7 of the Act;(b)Discouraging membership in the United Chocolate Work-ers,Local No. 2, or any other labor organization of its em-ployees; by in any manner discriminating against any of itsemployees in regard to hire or tenure of employment or any,term or conditions of employment; 1sNATIONAL LABOR RELATIONS BOARD(c)Dominating or interfering with the formation or adminis-tration of the Independent Chocolate Workers of Hershey, orany other labor organization and shall cease and desist contribut-ing financial or other support to said Independent ChocolateWorkers of Hershey or any other labor organization, exceptthat respondent may permit employees to confer with it duringworking hours without loss of time or pay.2.Respondent, Hershey Chocolate Corporation, shall take thefollowing affirmative action to effectuate the policies of theNational Labor Relations Act :(a)Withdraw recognition from and disestablish as an agencyof collective bargaining the Independent Chocolate Workers ofHershey;(b)Post and keep visible in a prominent place in each depart-ment of the respondent's Hershey Plant for a period of thirty(30) days after receipt copies) of the order to be entered bythe National Labor Relations Board;3.The order shall further provide -that the allegations ofthe complaint with respect to discharges shall be dismissedwithout prejudice.ORDEROn the basis of the above stipulation, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Hershey Chocolate Companyand its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of their rights of organization, to form, join, or assistUnited Chocolate Workers, Local No. 2, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedunder Section 7 of the Act;(b)Discouraging membership in United Chocolate Workers, Local,No. 2, or any other labor organization of its employees by in any,manner discriminating against any of its employees in regard to hireor tenure of employment or any term or condition of employment;(c)Dominating or interfering with the formation or administra-tion of Independent Chocolate Workers of Hershey, or any otherlabor organization, and shall cease and desist from contributingfinancial or other support to said Independent Chocolate Workersof Hershey or any other labor organization, except that Hershey DECISIONS AND ORDERS19Chocolate Corporation may permit employees to confer with it duringworking hours without loss of time or pay.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw recognition from and disestablish as an agency ofcollective bargaining the Independent Chocolate Workers of Hershey;(b)Post and keep visible in a prominent place in each departmentof the respondent's Hershey Plant for a period of thirty (30) daysafter receipt of the order in this proceeding copies of such order.And it is further ordered that the complaint be, and it is hereby,dismissed without prejudice in so far as it alleges that the respondent,by its officers, agents, and employees, has discriminatorily terminatedthe employment of any of its employees for the reason that such em-ployees have joined and assisted United Chocolate Workers, LocalNo. 2, or have engaged in concerted activities with other employeesat the respondent's plant in Hershey, Pennsylvania, for the purposeof collective bargaining or other mutual aid and protection.